Citation Nr: 0615628
Decision Date: 05/30/06	Archive Date: 09/01/06

DOCKET NO. 04-17 590                        DATE MAY 30 2006


On appeal from the Department of Veterans Affairs Regional Office in Manila, the Republic of the Philippines

THE ISSUE

Entitlement to nonservice-connected death pension benefits.

ATTORNEY FOR THE BOARD

E. I. Velez, Associate Counsel



INTRODUCTION

The veteran recognized Guerilla service from May 1942 to August 1945.

This matter came before the Board of Veterans' Appeals (Board) on appeal from a decision of August 2003 by the Department of Veterans Affairs (VA) Regional Office (RO) in Manila, the Republic of the Philippines.

FINDING OF FACT

1. The veteran had Recognized Guerrilla service.

CONCLUSION OF LAW

 Basic eligibility for VA death pension benefits is not established. 38 U.S.C.A. §§
	107(a), 101(24), 107, 1521, 1541 (West 2002); 38 C.F.R. §§ 3.1, 3.6, 3.40, 3.203
	(2005).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2005), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim. They also require VA to notify the

- 2 



claimant and the claimant's representative, if any, of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim. As part of the notice, VA is to specifically inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant. In addition, VA must also request that the claimant provide any evidence in the claimant's possession that pertains to the claim.

The Board also notes that the United States Court of Appeals for Veterans Claims (Court) has held that the plain language of38 U.S.C.A. § 5103(a) (West 2002), requires that notice to a claimant pursuant to the VCAA be provided "at the time" that, or "immediately after," VA receives a complete or substantially complete application for VA-administered benefits. Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004). The Court further held that VA failed to demonstrate that, "lack of such a pre-AOJ-decision notice was not prejudicial to the appellant, see 38 U.S.C. § 726 1 (b)(2) (as amended by the Veterans Benefits Act of 2002, Pub. L. No. 107330, § 401, 116 Stat. 2820, 2832) (providing that "[i]n making the determinations under [section 7261 (a)], the Court shall. . . take due account of the rule of prejudicial error")."	.

In Dingess/Hartman v. Nicholson, No. 01-1917 (U.S. Vet. App. March 3, 2006) (Hartman, No. 02-1506) the Court held that the VCAA notice requirements of
38 U.S.C.A. § 51039A) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim, including the degree of disability and the effective date of an award. The timing requirement enunciated in Pelegrini applies equally to all five elements of a service connection claim. Id. The Board notes that a nonserviceconnected death pension case does not involve a degree of disability.

The Board finds that the VA's duties under the VCAA and the implementing regulations have been fulfilled with respect to the issue of entitlement to nonservice

- 3 



connection death pension benefits. The appellant was provided adequate notice as to the evidence needed to substantiate her claim. The Board concludes that the discussions in the rating decision and the statement of the case (SOC) informed the appellant of the information and evidence needed to substantiate the claim and complied with the VA's notification requirements. The communications, such as
VCAA-letter form May 2004, explained the evidence necessary to establish entitlement. In addition, the letter described what evidence was to be provided by the veteran and what evidence the VA would attempt to obtain on his behalf. See generally Quartuccio v. Principi, 16 Vet. App. 183 (2002). The RO also supplied the appellant with the applicable regulations in the SOC issued in February 2004. The VA has no outstanding duty to inform the appellant that any additional information or evidence is needed.

The Board notes that in Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, No. 05-7157 (Fed. Cir. Apr. 5, 2006), the United States Court of Appeals for Veterans Claims (Court), citing Pelegrini v. Principi, 18 Vet. App. 112
, (2004) (Pelegrini 11), held that a VCAA notice must be provided to a claimant before the initial unfavorable [agency of original jurisdiction (AOJ)] decision on a service-connection claim. A VCAA notice was not provided to the appellant before the RO decision regarding his claim for benefits. However, the original RO decision on the issue on appeal was entered before the enactment of VCAA. Obviously, VA could not have informed the appellant of law that did not yet exist. Moreover, in Mayfieldthe Court noted that an error in the timing of the notice is not per se prejudicial and that to prove prejudice, the appellant had to claim prejudice with specificity. In the present case, the Board finds that there was no prejudice to the appellant and any error in timing was harmless error. The Court in Mayfield noted that there could be no prejudice with an error in the timing of the VCAA notice if its purpose of affording the claimant a meaningful opportunity to participate effectively in the processing of his claim, was satisfied. In other words, the claimant should be provided VCAA notice and an appropriate amount of time to respond and proper subsequent VA process. That is what was done in the present

- 4 



case. The appellant was given the VCAA notice letter and was given an ample opportunity to respond. The veteran has not claimed any prejudice as a result of the timing of the VCAA letter. Therefore, to decide the appeal would not be prejudicial error.

The Board also notes that in Mayfield, the Court, also held, in part, that a VCAA notice consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) must: (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; (3) inform the claimant about the information and evidence the claimant is expected to provide; and (4) request or tell the claimant to provide any evidence in the claimant's possession that supports to the claim, or something to the effect that the claimant should "submit any additional evidence that supports your claim." This "fourth element" of the notice requirement comes from the language of 38 C.F.R. § 3.159(b)(1). In this case the letter dated in May 2004 specifically described the evidence needed to substantiate the claim and requested the appellant that "[i]f there is any other evidence or information that you think will support your claim, please let us know." Therefore, the Board finds that the letter as a whole complied with the fourth element. Thus, the Board finds that each of the four content requirements of a VCAA notice has been fully satisfied.

With regards to the notice of the requirement degree of disability and the effective date of the award as required by Dingess, supra, the Board finds that since the appellant's claim is not a service connection claim and no disability rating or effective date would be assigned, so there can be no possibility of prejudice to the appellant even if the appellant was not informed of the same.

VA must also make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim. 38

- 5 



U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2005). In connection with the current appeal, VA has obtained certification of service from the personnel office. The Board concludes that the evidence of record provides sufficient information to adequately evaluate the claim, and the Board is not aware of the existence of any additional relevant evidence which has not been obtained. Therefore, no further assistance to the veteran with the development of evidence  is required, nor has the delayed notice of the VCAA resulted in any prejudice to the veteran. 38 U.S.C.A. § 5103A(a)(2); 38 C.F.R. § 3.159(d); see Mayfield, supra.

Legal Criteria and Analysis 

The appellant asserts that she should be awarded nonservice-connected death pension benefits based on the veteran's service.

The surviving spouse of a veteran is entitled to receive VA improved nonserviceconnected death pension benefits if the veteran had qualifying service under 38 U.S.C.A. § 152(j). To establish basic eligibility for VA nonservice-connected death pension benefits, in part, the claimant must be a veteran who had active military, naval, or air service. 38 U.S.C.A. §§ 101(2), (24), 152(j); 38 C.F.R. §§ 3.1,3.6. The term veteran means a person who served in the active military, naval, or air service, and who was discharged or released therefrom under conditions other than dishonorable. 38 U.S.C.A. § 101(2); 38 C.F.R. § 3.1(d). "Active military, naval, and air service" includes active duty. In turn, "active duty" is defined as fulltime duty in the Armed Forces. 38 C.F.R. § 3.6(a), (b). The "Armed Forces" 'consist of the United States Army, Navy, Marine Corps, Air Force, and Coast Guard, including their Reserve components. 38 C.F.R. § 3.1.

Service in the Philippine Scouts and in the organized military forces of the Government of the Commonwealth of the Philippines, including recognized guerrilla service, is recognized service for certain VA purposes, as authorized by 38 U.S.C.A. § 107; 38 C.F.R. § 3.40.

- 6 



Service of persons enlisted under section 14 of Public Law No. 190, 79th Congress (Act of October 6, 1945), is included for VA compensation and dependency and indemnity compensation benefits, but not for VA pension benefits. All enlistments and reenlistments of Philippine Scouts in the Regular Army between October 6, 1945, and June 30, 1947, inclusive, were made under the provisions of Public Law No. 190, as it constituted the sole authority for such enlistments during that period. This paragraph does not apply to officers who were commissioned in connection with the administration of Public Law No. 190. 38 C.F.R. § 3.40(b).

Service in the Commonwealth Army of the Philippines is included, for compensation, dependency and indemnity compensation, and burial allowance, from and after the dates and hours, respectively, when they were called into service of the Armed Forces of the United States by orders issued from time to time by the General Officer, U.S. Army, pursuant to the Military Order of the President of the United States dated July 26, 1941. Service as a guerrilla under the circumstances outlined in paragraph (d) of this section is also included. 38 C.F.R. § 3.40(c).

Persons who served as guerrillas under a commissioned officer of the United States Army, Navy or Marine Corps, or under a commissioned officer of the Commonwealth Army recognized by and cooperating with the United States Forces are included. (See paragraph (c) of this section.) Service as a guerrilla by a member of the Philippine Scouts or the Armed Forces of the United States is considered as service in his or her regular status. (See paragraph (a) of this section.) The following certifications by the service departments will be accepted as establishing guerrilla service: (i) Recognized guerrilla service; (ii) Unrecognized guerrilla service under a recognized commissioned officer only if the person was a former member of the United States Armed Forces (including the Philippine Scouts), or the Commonwealth Army. This excludes civilians. A certification of Anti-Japanese Activity will not be accepted as establishing guerrilla service. 38 C.F.R. §3 .40(d).

- 7 



Title 38 of the United States Code authorizes the Secretary of V A (Secretary) to prescribe the nature of proof necessary to establish entitlement to veterans' benefits. See 38 U.S.C.A. § 501(a)(1) (West 2002). Under that authority, the Secretary has
Promulgated 38 C.E.R.§ 3.201(a) and (c), to goverm the conditions under which the VA may extend veterans' benefits based on service in the Philippine Commonwealth Army. Those regulations require that service in the Philippine Commonwealth Army (and thus veterans' status) be proven with either official documentation issued by a United States service department or verification of the claimed service by such a department. See 38 C.F.R. § 3.203(a) (requiring service department documentation of service where available), § 3.203(c) (requiring service department verification of service where documentation is not available).

In cases for VA benefits where the requisite veteran status is at issue, the relevant question is whether qualifying service is shown under Title 38 of the United States Code and the regulations promulgated pursuant thereto. See Soria v. Brown, 118 F.3d 747, 749 (Fed. Cir. 1997). Where service department certification is required, see 38 C.F.R. § 3.203(c), the service department's decision on such matters is conclusive and binding on the VA. Duro v. Derwinski, 2 Vet. App. 530, 532 (1992). In short, under 38 C.F.R. § 3.203, a claimant is not eligible for VA benefits based on Philippine service unless a United States service department documents or certifies their service. Soria, 118 F. 3d at 749.

The veteran's service has been certified by the service department. The veteran had Recognized Guerilla service from May 1942 to August 1945.

Persons with service in the Philippine Commonwealth Army, USAFFE (U.S. Armed Forces, Far East), including the recognized guerrillas, or service with the New Philippine Scouts under Public Law 190, 79th Congress shall not be deemed to have been in active military service with the Armed Forces of the United States for

- 8 

the purpose of establishing entitlement to VA nonservice-connected death pension benefits. 38 U.S.C.A. § 107; 38 C.F.R. § 3.40.

Therefore, the Board finds that the appellant is not eligible for the requested benefit; while the veteran's service, as described above, may be sufficient for certain VA
Purposes such as compensation), it is not the type of service that can qualify a claimant for certain VA benefits, such as a nonservice-connected death pension in this case. As the veteran's recognized service does not confer eligibility for nonservice-connected death pension benefits, the appellant's claim must be denied as a matter of law. See Sabonis v. Brown, 6 Vet. App. 426 (1994).

ORDER

Entitlement to death pension benefits is denied.

H.N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals

- 9 



